 BLOCK STEEL CORPORATIONBlock Steel Corporation and United Steelworkers ofAmerica, District 29, AFL-CIO. Case 7-CA-19921April 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTERUpon a charge filed on October 15, 1981, byUnited Steelworkers of America, District 29,AFL-CIO, herein called the Union, and dulyserved on Block Steel Corporation, herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 7, issued a complaint on November 13,1981, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(aX5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.On December 21, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, based upon Respondent's fail-ure to file an answer to the complaint as requiredby Sections 102.20 and 102.21 of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended. Subsequently, on December31, 1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentfailed to file a response to the Notice To ShowCause, and, therefore, the allegations in the Motionfor Summary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answer261 NLRB No. 76is filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically states that, unless ananswer to the complaint is filed by Respondentwithin 10 days from the service thereof, "all of theallegations in the Complaint shall be deemed to beadmitted true and may be so found by the Board."Furthermore, according to the Motion for Sum-mary Judgment, on December 1, 1981, the Region-al Attorney for Region 7 notified Respondent bymail that the time in which to file an answer wasextended to December 11, 1981, and that unless itfiled an answer by said date a "Motion for DefaultJudgment" would be filed.To date, neither an answer to the complaint nora response to the Notice To Show Cause has beenfiled by Respondent. No good cause to the con-trary having been shown, under the rule set forthabove, the allegations of the complaint herein aredeemed to be admitted and are found to be true bythe Board. Accordingly, we grant the GeneralCounsel's Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a Michigan corporation, at all timesmaterial herein has maintained its only office andplace of business at 13770 Joy Road, Detroit,Michigan, where it has been and is engaged in steelprocessing. During the year ending December 31,1980, a representative period, Respondent, in thecourse and conduct of its business operations, hadgross revenues in excess of $500,000, and pur-chased and caused to be transported and deliveredat its Detroit plant goods and materials valued inexcess of $50,000 directly from points located out-side the State of Michigan. During the sameperiod, Respondent, in the course and conduct ofits business operations, manufactured, sold, and dis-tributed at its Detroit, Michigan, plant productsvalued in excess of $50,000, of which productsvalued in excess of $50,000 were shipped from saidplant directly to points located outside the State ofMichigan.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, District 29,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Unit and the Union's RepresentativeStatusThe following employees of Respondent consti-tute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) ofthe Act:All production and maintenance employees, in-cluding shipping clerks and truck drivers em-ployed by the Employer at its 13770 JoyRoad, Detroit, Michigan facility; but excludingall office clerical employees, professional em-ployees, confidential employees, and guardsand supervisors as defined by the Act.At all times material herein, the Union has beenand now is the designated exclusive collective-bar-gaining representative of Respondent's employeesin the unit described above within the meaning ofSection 9(a) of the Act, and has been recognized assuch by Respondent. Such recognition has beenembodied in the Union's collective-bargainingagreements with Respondent.B. The 8(a)(5) and (1) ViolationOn or about March 13, 1981, the Union and Re-spondent reached full agreement on a collective-bargaining contract covering the employees in theunit described above, which requires Respondent,inter alia, to forward to the Union dues deductedfrom employee-members' paychecks.Since on or about April 30, 1981, Respondenthas failed and refused to forward said dues to theUnion and has thus failed to abide by the terms ofits collective-bargaining agreement. Accordingly,by such action, we conclude that Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX5) and (I) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.v. THE REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section 8(aX5)and (1) of the Act, by failing and refusing since onor about April 30, 1981, to remit to the Union duesdeducted from employees' pay, we shall order Re-spondent to cease and desist from such conduct.We also shall order Respondent to remit said duesto the Union with interest thereon to be computedin accordance with Florida Steel Corporation, 231NLRB 651 (1977).1CONCLUSIONS OF LAW1. Block Steel Corporation is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. United Steelworkers of America, District 29,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. Since on or about April 30, 1981, and continu-ing to date, Respondent, by failing and refusing toremit to the Union dues deducted from employee-members' pay pursuant to the valid dues-checkoffprovision in its collective-bargaining agreementwith the Union, has engaged in and is engaging inunfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.4. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Block Steel Corporation, Detroit, Michigan, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to remit to the Union dues deductedfrom employee-members' pay pursuant to the validdues-checkoff provision in its collective-bargainingagreement with the Union.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.' In accordance with his dissent in Olympc Medical Cporation, 250NLRB 146 (1910), Member Jenkins would award interest on the unremit-ted des baed on the formula et forth therein.522 BLOCK STEEL CORPORATION2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Remit to the Union all dues not properly for-warded as required by the parties' collective-bar-gaining agreement, with interest, in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Post at its place of business in Detroit, Michi-gan, copies of the attached notice marked "Appen-dix."2Copies of said notice, on forms provided bythe Regional Director for Region 7, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,'I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."what steps Respondent has taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to remit to the Uniondues deducted from employee-members' paypursuant to the valid dues-checkoff provisionin our collective-bargaining agreement withthe Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL remit to the Union, with interest,all dues not properly forwarded as required byour collective-bargaining agreement with theUnion.BLOCK STEEL CORPORATION523